Citation Nr: 0107050	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for osteomyelitis of the skull with skull 
loss based upon treatment by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran had a period of honorable active duty from May 
1946 to May 1949 and a period of active duty under 
dishonorable conditions from August 1949 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) became effective.  This liberalizing law 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The record reflects that the veteran was admitted to a VA 
facility in July 1957 with a fracture at C4.  The treatment 
provided included insertion of Crutchfield tongs.  The 
veteran was discharged in October 1957.  He was 
rehospitalized in the VA facility in December 1957 because of 
osteomyelitis of the left frontal bone, secondary to 
Crutchfield tong insertion.  During this period of 
hospitalization he underwent a left frontotemporal 
craniectomy and excision of infected gone and underlying 
granuloma.  During a period of VA hospitalization from 
December 1957 to January 1958, the veteran underwent 
treatment for a postoperative, draining hematoma in the left 
frontal area.  In January 1959 he was hospitalized in the VA 
facility for repair of a surgical defect of the skull.  

While the veteran was afforded a VA examination in November 
1999, the examination report does not include a an opinion 
addressing whether the osteomyelitis with the skull loss 
resulting from treatment of the osteomyelitis was an event 
not reasonably foreseeable or was due to carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  Then, the RO should arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of any 
currently present disability due to the 
osteomyelitis of the left frontal bone 
which was diagnosed during the veteran's 
VA hospitalization in December 1957.  Any 
indicated studies should be performed, 
and the claims file, including a copy of 
this remand, must be made available to 
the examiner for review, and the 
examination report must reflect that the 
claims file was reviewed.  Based upon the 
examination results and a review of the 
veteran's claims file, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that the 
osteomyelitis with resulting disability 
was an event not reasonably foreseeable 
or was due to carelessness, negligence, 
lack of proper skill, error in judgment 
or similar instance of fault on the part 
of VA.  The rationale for the opinion 
should be fully explained.  The 
examination report must be typed.

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.  

5.  Then, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




